UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-29981 BIOPACK ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) (203) 226-4449 Registrant’s telephone number, including area code (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of January 17, 2013, there were 41,032,849 shares of common stock, $0.001 par value, issued and outstanding. BIOPACK ENVIRONMENTAL SOLUTIONS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 27 PART II – OTHER INFORMATION 28 ITEM 1 Legal Proceedings 28 ITEM 1A Risk Factors 28 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3 Defaults Upon Senior Securities 28 ITEM 4 Mine Safety Disclosures 28 ITEM 5 Other Information 28 ITEM 6 Exhibits 30 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1 Financial Statements The unaudited consolidated financial statements of registrant for the three and nine months ended September 30, 2012 and 2011 follow.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.All such adjustments are of a normal and recurring nature. 4 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, Assets (Unaudited) Current assets Cash and cash equivalents $ 0 Accounts receivable from a related party 0 Total current assets 0 Non-current assets Intangible assets, net 0 Other non-current assets 0 0 Assets classified as held for sale 0 Total assets $ Liabilities and stockholders' equity Current liabilities Accounts payable and accrued expenses $ Accounts payable and accrued expenses due to related parties 0 Short term debts Total current liabilities Liabilities classified as held for sale 0 Long term liabilities Long term debt 0 Due to a related party 0 Total long term liabilities 0 Stockholders' equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; 5,915,000 and 1,620,000 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Common stock; $0.0001 par value; 50,000,000 shares authorized; 41,032,849 shares issued and outstanding Additional paid-in capital Stock issued at less than par value ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total deficiency in stockholders' equity ) ) Total liabilities and deficiency in stockholders' equity $ See accompanying notes to the consolidated financial statements 5 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended Nine Months ended September 30, September 30, Continuing operation Revenues $ 0 0 Cost of sales 0 0 Gross loss ) 0 ) 0 General and administrative Total operating expenses Loss from operations ) Other income (expense) Gain on sale of assets and liabilities 0 Amortization of intangible assets ) 0 ) 0 Finance cost 0 ) ) ) Profit/(loss) before tax ) ) Income tax 0 0 0 0 Profit/(loss) for the period from continuing operation ) ) Loss for the period from discontinued operation 0 ) ) ) Profit/(loss) for the period $ ) ) Continuing operation Earnings/(loss) per share $ ) Diluted earnings/(loss) per share $ ) Discontinued operations Earnings/(loss) per share $ ) ) ) Diluted earnings/(loss) per share $ ) ) ) Weighted average common shares outstanding Diluted weighted average common shares outstanding See accompanying notes to the consolidated financial statements 6 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Profit (loss) for the period $ ) ) Other comprehensive income/expense: Foreign currency translation adjustment 0 ) ) Total comprehensiveincome/(loss) $ ) ) See accompanying notes to the consolidated financial statements 7 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Nine Months Ended September 30, 2012 Preferred stock: Balance, beginning of the period $ Series C and Series D convertible preferred stock issued Balance, end of the period $ Common stock: Balance, beginning of the period $ No activity 0 Balance, end of the period $ Additional paid in capital: Balance, beginning of the period $ Series C and Series D convertible preferred stock issued Balance, end of the period $ Stock issued at less than par value: Balance, beginning of the period $ ) No activity 0 Balance, end of the period $ ) Foreign currency translation adjustment: Balance, beginning of the period $ Other comprehensive expens for the period ) Balance, end of the period $ Accumulated deficit: Balance, beginning of the period $ ) Profit for the period Balance, end of the period $ ) Total deficiency in stockholders' equity $ ) See accompanying notes to the consolidated financial statements 8 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS (Unaudited) Nine Months ended September 30, Cash flows from operating activities Profit/(loss) for the period $ ) Loss for the period from discontinued operations Adjustments to reconcile net profit/loss to net cash provided by operating activities: Write-down/gain on sale on assets and liabilities ) ) Interest expenses accrual Expenses paid for by related parties 0 Amortization of Intangible assets 0 Changes in working capital: Accounts payable and accruals Accounts receivable related party ) 0 Other non-current assets ) 0 Net cash used in operating activities from continuing operations ) ) Net cash generated from operating activities from discontinued operations Cash flow from investing activities Net cash from investing activities 0 0 Cash flow from financing activities Debts redemption 0 ) Proceeds from issuanced of series D converible preferred stock 0 Net cash generated from/(used in) financing activities from continuing operation ) Effects of exchange rate on the Balance of cash held in foreign currency ) ) Net change in cash 0 Cash, beginning 0 0 Cash, ending $ 0 See accompanying notes to the consolidated financial statements 9 BIOPACK ENVIRONMENTAL SOLUTIONS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The Company Biopack Environmental Solutions Inc. (formerly Star Metro Corp.) and its subsidiaries formerly developed, manufactured, distributed and marketed bio-degradable food containers and disposable industrial packaging for consumer products made from natural materials. On April 27, 2012, the Company entered into an agreement to sell controlling interest to the Rockland Group, LLC, a Texas limited liability company (“Rockland”).Under the agreement, Rockland purchased six hundred and twenty thousand (620,000) shares of Biopack Environmental Solutions, Inc. Series A Convertible Preferred Stock (“Series A Preferred Shares”), one million (1,000,000) shares of Biopack Environmental Solutions, Inc. Series B Convertible Preferred Stock (“Series B Preferred Shares”) and seven hundred ten thousand (710,000) shares of Biopack Environmental Solutions, Inc. Series C Convertible Preferred Stock (“Series C Preferred Shares”).These shares represent approximately 63% of the outstanding votes on all matters brought before the holders of its common stock for approval.Each share is convertible into five shares of common stock.The transaction closed on April 27, 2012. In July 2012, the Company disposed of its wholly-owned subsidiaries Starmetro Group Limited, Biopack Environmental Limited, Roots Biopark Limited, Jiangmen Roots Biopack Limited and Roots Biopack (Intellectual Property) Limited, which is the manufacturing and trading business of bio-degradable food containers and disposable industrial packaging for consumer products of the Group. The associated assets and liabilities of those five subsidiaries and the related business of the Group have been classified as discontinued operations and their operations have been reported in profit (loss) from discontinued operations. On July 11, 2012, the Company exercised its rights under the Subsidiary Option Agreement by sending a signed Notice of Exercise to the Escrow Agent, pursuant to the terms of the Subsidiary Acquisition Agreement.The Company also sent a copy of the Notice of Exercise directly to the Purchaser as well.As a result of the Company exercising its rights under the Subsidiary Option Agreement, the Company no longer owned the Subsidiary Shares or the BPAC Subsidiaries, including any of their assets or liabilities. The liabilities assumed by the Purchaser included, but were not be limited to, Purchaser assuming and agreeing to fully perform and satisfy and be liable for all of the liabilities and obligations of the Company’s except for a $400,000 principal amount convertible note that was owed to Trilane Limited as of April 27, 2012.During the 3rd quarter of 2012 the Company also agreed to assume the 2011 audit fees and 2012 quarterly review fees for $41,900. July 11, Assets sold $ Liabilities assumed Gain on sale ) Liabilities as of July 11, 2011 Short term debt $ Accrued audit fees Total remaining liabilities $ 10 On July 11, 2012, the Company, entered into a Purchase and Assignment of Rights Agreement (the “Agreement”) with RWIP, LLC, an Oregon limited liability company (“RWIP”), under which the Company was assigned rights to receive certain royalty payments under previously executed agreements between RWIP and a third party.The royalty payments are equal to Twenty Percent (20%) of all net income (revenue minus expenses) received by the third party InterCore Energy, Inc., a Delaware corporation (fka. I-Web Media, Inc.) (“ICE”) from certain assets owned by ICE, as set forth in that certain asset purchase agreement between RWIP and ICE dated December 10, 2010.In exchange for these rights the Company agreed to issue RWIP two million (2,000,000) shares of its Series D Convertible Preferred Stock.Each share is convertible into twenty five shares of common stock.The transaction closed on July 11, 2012. On July 11, 2012, the Company entered into a Marketing and Development Services Agreement (the “Marketing Agreement”) with ICE.Under the Marketing Agreement the Company was retained to market and develop the Soft & Smooth Assets held by ICE.The Soft & Smooth Assets include all rights, interests and legal claims to that certain inventions entitled “Delivery Devise with Invertible Diaphragm” as further defined in the Marketing Agreement.The Company was granted the sole and exclusive rights to develop the Soft & Smooth Assets and market and sell the resulting products for a period of twelve (12) months.Under the Marketing Agreement, the Company will receive Eighty Percent (80%) of all revenue derived from the Soft & Smooth Assets.In addition to these rights, the Company shall have, starting with the sixth (6th) month following the execution of the Marketing Agreement and continuing until the end of the eleventh (11th) month following the execution of the Marketing Agreement, the exclusive option, in its sole discretion, to purchase the Soft & Smooth Assets from ICE provided that the Company’s right to purchase the Soft & Smooth Assets during the period starting with the sixth (6th) month until the end of the eighth (8th) month shall be subject to ICE’s agreement to sell.During the period starting with the ninth (9th) month and ending with the end of the eleventh (11th) month, ICE shall be obligated to sell if the Company exercises its right to purchase.In the event the Company exercise the purchase option, the Company will issue to ICE warrants enabling ICE to purchase One Hundred Fifty Thousand (150,000) shares of its common stock at One Dollar ($1) per share, with a four (4) year expiration period.During this eleven (11) month period, ICE may not sell the Soft & Smooth Assets to any party other than the Company without written consent.In the event the Soft & Smooth Assets are sold to a third party during the eleven (11) month period, then the revenue split of 80% to the Company shall cease and ICE will be entitled to Fifteen Percent (15%) of any down payment received for the Soft & Smooth Assets, with the Company being entitled to Eighty Five Percent (85%) of any down payment, and the Company shall be entitled to received One Hundred Percent (100%) of any future payments made by the purchaser of the Soft & Smooth Assets.In exchange for these rights we agreed to pay ICE Ten Thousand Dollars ($10,000) in addition to being responsible for all obligations related to the development and marketing of the Soft & Smooth Assets, including the assumption of the following obligations previously due by ICE to third parties: a) Accounts payable for legal patent work approximating; b) Accounts payable to RWIP Consulting; c) Accounts payable for clinical study services; d) Account payable for out of pocket to RWIP for clinical study; and e) Certain royalty payments due to RWIP (these royalty payments are the same as described above). The transaction closed on July 11, 2012. 11 2. Summary of Significant Accounting Policies (a) Basis of Presentation The consolidated financial statements include the accounts of Biopack Environmental Solutions Inc. and its wholly owned subsidiaries.All material inter-company balances and transactions have been eliminated from the consolidated financial statements. (b) Use of Estimates In preparing consolidated financial statements in conformity with US GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported periods. Significant estimates include depreciation.Actual results could differ from those estimates. (c) Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers financial instruments with maturities of less than three months when purchased to cash equivalents. There are no cash equivalents as of the balance sheet date. (d) Inventories Inventories, consisting of merchandise held for resale as finished goods, are stated at the lower of cost or market. Cost is determined using an average cost method. (e) Intangible Assets The Company intends to account for purchases of intangible assets in accordance with the provisions of ASC 350 “Intangibles” (“ASC 350”) and ASC 360 “Fixed Assets” (“ASC 360”). The useful lives of intangible assets will be determined at the date of purchase and periodically evaluated for reasonableness. The assets will be tested for impairment at least once annually, if determined to have an indefinite life, or whenever events or changes in circumstances indicate that the carrying amount may no longer be recoverable. (f) Accounts Receivable Accounts receivable are stated at original amounts less an allowance made for doubtful receivables, if any, based on a review of all outstanding amounts at the end of the period.Full allowance for doubtful receivables are made when the receivables are overdue for one year and an allowance is made when there is objective evidence that the Company will not be able to collect all amounts due according to the original terms of a receivable.Bad debts are written against the allowance when identified.The Company extends credit to customers on an unsecured basis in the normal course of business and believes that all accounts receivable in excess of the allowance for doubtful accounts are fully collectible.The Company does not accrue interest on trade accounts receivable.The normal credit terms range from 15 to 60 days. 12 (g) Allowance for Doubtful Accounts The Company recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility.An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience. An additional reserve for individual accounts is recorded when the Company becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position.If circumstances related to a customer change, estimates of the recoverability of receivables would be further adjusted. (h) Property, Plant and Equipment Property, plant and equipment are stated at cost.Depreciation is provided principally by use of the straight-line method over the useful lives of the related assets, except for leasehold properties, which are depreciated over the terms of their related leases or their estimated useful lives, whichever is less.Expenditures for maintenance and repairs, which do not improve or extend the expected useful life of the assets, are expensed to operations while major repairs are capitalized. (i) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Group has no material unrecognized tax benefit which would favourably affect the effective income tax rate in future periods.The Group has elected to classify interest and penalties related to unrecognized tax benefits, if and when required, as part of income tax expense in the consolidated statements of operations. (j) Foreign Currency Transactions The Company’s functional currency is Hong Kong Dollars (“HKD”) and Renminbi (“RMB”) and its reporting currency is U.S. dollars.The Company’s consolidated balance sheet accounts are translated into U.S. dollars at the year-end exchange rates and all revenue and expenses are translated into U.S. dollars at the average exchange rates prevailing during the periods in which these items arise.Translation gains and losses are deferred and accumulated as a component of other comprehensive income in stockholders’ equity.Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the statement of operations as incurred. (k) Earnings Per Share The Company computes earnings per share (“EPS’) in accordance with FASB Accounting Standard Codification Topic 260 (ASC 260) “Earnings Per Share” (Formerly known as Statement of Financial Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”)), and SEC Staff Accounting Bulletin No.98 (“SAB 98”). ASC 260 requires companies with complex capital structures to present basic and diluted EPS. Basic EPS is measured as the income or loss available to common shareholders divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., convertible securities, options, and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. 13 (l) Accumulated Other Comprehensive Income Accumulated other comprehensive income represents the change in equity of the Company during the periods presented from foreign currency translation adjustments. (m) Revenue Recognition The Company recognizes revenue when the significant risks and rewards of ownership have been transferred to the customer pursuant to applicable laws and regulations, including factors such as when there has been evidence of a sales arrangement, the performance has occurred, or service have been rendered, the price to the buyer is fixed or determinable, and collectability is reasonably assured. (n) Recently Issued Accounting Pronouncements Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a significant effect to the accompanying consolidated financial statements. 3. Accounts Payable and Accrued Expenses As of September 30, 2012, the Company had total accounts payable and accrued expenses of $197,344; accounts payable and accrued expenses due to related parties were $141,956. 4. Loans Payable September 30, December 31, Short term loans $ September 30, December 31, Long term loans Convertible debentures issued to a non related party $
